Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this Application and subject to a restriction/election requirement.  

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and process of use of said product; or
(3) 	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5) 	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group (I)	claims 1, 3, 4, 16, and 18 drawn to an electroluminescent device, comprising an anode, a cathode, a light-emitting layer located between the anode and the cathode, and a hole transporting layer located between the anode and the light-emitting layer, wherein the light-emitting layer comprises an inorganic luminescent nanomaterial, the hole transporting layer comprises an organic hole transporting material having a HOMOHTM[Symbol font/0xA3]-5.4 eV and (HOMO-1)HTM-HOMOHTM [Symbol font/0xA3].0.3 eV

wherein the organic hole transporting material comprises a small molecule hole transporting material containing the general formula (I);

Group (II)	claims 1 and 2, drawn to the electroluminescent device of Group (I), wherein the hole transporting material additionally comprises at least one of an organic small molecule and a polymer;

Group (III)	claims 1, 5, 6, and 17 drawn to the electroluminescent device of Group (I), wherein the organic hole transporting material comprises one of the compounds containing the general formulas (II) to (IV);

Group (IV)	claims 1 and 7 drawn to the electroluminescent device of Group (I), wherein the organic hole transporting material is at least one selected from the compounds listed in claim 7;

Group (V)	claims 1 and 8 drawn to the electroluminescent device of Group (I), wherein the organic hole transporting material is one selected from the group consisting of the compounds containing the Markush structures listed in claim 8;


Group (VI)	claims 1, 9, 10 and provisionally claim 19 drawn to the electroluminescent device of Group (I), wherein the organic hole transporting material comprises a polymer hole transporting material, the polymer hole transporting material comprises at least one 

Group (VII)	claims 1 and 11 drawn to the electroluminescent device of Group (I),  wherein the inorganic luminescent nanomaterial is a quantum dot material, and the particle size of the inorganic luminescent nanomaterial has a monodisperse size distribution, and the shape of the inorganic luminescent nanomaterial is at least one selected from the group consisting of sphere, cube, rod, and branched structure;

Group (VIII)	claims 1 and 12 drawn to the electroluminescent device of Group (I), wherein the inorganic luminescent nanomaterial is at least one selected from the group consisting of a compound semiconductor of Group IV, a compound semiconductor of Group II-VI, and a compound semiconductor of Group II-V, a compound semiconductor of Group III-V, a compound semiconductor of Group III-VI, a compound semiconductor of Group IV-VI, a compound semiconductor of Group I-III-VI, a compound semiconductor of Group II-IV-VI, and a compound semiconductor of Group II-IV-V of the periodic table;

Group (IX)	claims 1 and 13 drawn to the electroluminescent device of Group (I), wherein the inorganic luminescent nanomaterial is at least one selected from the group consisting of a light-emitting perovskite nanoparticle material, a metal nanoparticle material, and a metal oxide nanoparticle material; and

Group (X)	claims 15 and provisionally claim 20 drawn to a polymer having one of the following general formulas (P-1) and (P-2); claim 20 is provisionally included in this group on the assumption that claim 20 is incorrectly dependent upon claim 19 and that Applicant intended claim 20 to depend from claim 15.  


A provisional election of Species is required as follows:

If any of Groups (I)-(IX) are elected then provisional election of a single disclosed species of:

(1)	an inorganic luminescent nanomaterial; and 
HTM[Symbol font/0xA3]-5.4 eV and (HOMO-1)HTM HOMOHTM [Symbol font/0xA3].0.3 eV,

within the elected Group is required pursuant to MPEP § 803.02. 

If any of Groups (II) or (VI) are elected then a provisional election is required as above for Group (I) and additional election of a single disclosed species of:

(3)	a polymer; 

within the elected Group is required pursuant to MPEP § 803.02. 

If Group (X) is elected then provisional election of a single disclosed species of:

(1)	a polymer having one of the following general formulas (P-1) and (P-2); 

within Group (X) is required pursuant to MPEP § 803.02. 

Linking Claim

Claim 1 links the inventions of Groups (I)-(IX).  The restriction requirement among the linked inventions is subject to the nonallowance of linking claim 1.  Upon the indication of allowability of linking claim 1, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Lack of Unity of Invention

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.

Markush Groups are not of a Similar Nature 

In the instant case, unity of invention is lacking among Groups (I)-(IX) because the alternatives within the respective Markush groups of “an organic hole transporting material having a HOMOHTM[Symbol font/0xA3]-5.4 eV and (HOMO-1)HTM-HOMOHTM [Symbol font/0xA3].0.3 eV” and “polymer hole transporting material, the polymer hole transporting material comprises at least one containing the general formula (P-1) to (P-2) and E” are not of a similar nature.  Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  



(A)	all alternatives have a common property or activity; AND
(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  PCT INTERNATIONAL SEARCH AND PRELIMINARY EXAMINATION GUIDELINES, Chapter 10, Unity of Invention, 1 (Dec. 15, 2016) (See page 78, 10.17, “Markush Practice”; see also, Examples 23 and 24, pages 85-87); MPEP § 1893.03(d)  

The chemical compounds of “an organic hole transporting material having a HOMOHTM[Symbol font/0xA3]-5.4 eV and (HOMO-1)HTM-HOMOHTM [Symbol font/0xA3].0.3 eV” and “polymer hole transporting material, the polymer hole transporting material comprises at least one containing the general formula (P-1) to (P-2) and E” are not regarded as being of similar nature because: (1) a significant structural element is clearly not shared by all of the alternatives; and (2) the 

Election of Species

This application contains claims directed to more than one chemical compound species of the generic invention of Group I.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species do not form a single inventive concept because, as discussed above, because as discussed above, the alternatives within the subject Markush groups are not of a similar nature.  

Applicant is required in reply to this action, to make a provisional election of species as set forth above to which the claims shall be restricted if no generic claim is finally held to be allowable.  Species of chemical compounds are found in the specification.

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, claims 1-17 are generic to the species of chemical compounds.  



Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Reply and Traversal

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.  Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622